Case 3:19-cv-01226-L-AHG Document 76 Filed 03/05/21 PageID.8266 Page 1 of 9



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK BECKINGTON
     Supervising Deputy Attorney General
 3   JENNIFER E. ROSENBERG
     Deputy Attorney General
 4   State Bar No. 275496
       300 South Spring Street, Suite 1702
 5     Los Angeles, CA 90013
       Telephone: (213) 269-6617
 6     Fax: (916) 731-2124
       E-mail: Jennifer.Rosenberg@doj.ca.gov
 7   Attorneys for Defendants Xavier Becerra, in
     his official capacity as Attorney General of
 8   the State of California, and Luis Lopez,
     in his official capacity as Director of
 9   the Department of Justice Bureau of
     Firearms
10
                      IN THE UNITED STATES DISTRICT COURT
11
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
13
14
15   Matthew Jones, et al.,                        3:19-cv-01226-L-AHG
16                                   Plaintiffs,
17               v.                           JOINT MOTION FOR
                                              MODIFICATION OF DISCOVERY
18                                            DEADLINES IN LIGHT OF ORAL
     Xavier Becerra, in his official capacity ARGUMENT IN
19   as Attorney General of the State of      INTERLOCUTORY APPEAL
     California, et al.,
20                                            Dept:   5B
                                 Defendants.
21                                            Judge:  The Honorable M. James
                                                      Lorenz and Magistrate
22                                                    Judge Alison H. Goddard
23                                                 Final Pretrial Conference
                                                   Date:         November 15, 2021
24
                                                   Action
25                                                 Filed:        July 1, 2019
26                                                 First Amended Complaint
                                                   Filed:     July 30, 2019
27
                                                   Second Amended Complaint
28                                                 Filed:    November 8, 2019
                Joint Motion for Modification of Discovery Deadlines in Light of Oral Argument in
                                                    Interlocutory Appeal (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 76 Filed 03/05/21 PageID.8267 Page 2 of 9



 1         Plaintiffs Matthew Jones, et al., and Defendants Xavier Becerra (in his
 2   official capacity as Attorney General of the State of California) and Luis Lopez (in
 3   his official capacity as Director of the Department of Justice Bureau of Firearms),1
 4   through their respective counsel of record and pursuant to Civil Local Rules 7.1 and
 5   7.2, hereby jointly move the Court for a small modification of the expert and fact
 6   discovery deadlines set forth in the operative scheduling orders in this matter in light
 7   of the scheduling of oral argument in the pending interlocutory appeal of this
 8   Court’s denial of Plaintiffs’ motion for preliminary injunction. ECF No. 71, 73.
 9   This joint motion is supported by the declaration of Jennifer E. Rosenberg, filed
10   concurrently herewith.
11         The parties previously sought four modifications of the Court’s original
12   scheduling order. The first modification moved all dates set forth in the Court’s
13   original scheduling order by approximately 5 to 6 weeks; the second moved solely
14   the fact discovery deadline from November 6, 2020 to December 15, 2020; the third
15   moved all dates out by approximately 2-3 months due to the denial of Plaintiffs’
16   motion for preliminary injunction and interlocutory appeal of that denial; and the
17   fourth extended solely the deadline for close of fact discovery. See ECF Nos. 57,
18   58, 64, 65, 70, 71, 72, 73; see also Jones v. Becerra, No. 20-56174 (9th Cir. Dec.
19   23, 2020), ECF No. 23, Trans. ID 11938842 (Ninth Circuit order setting modified
20   appellate briefing schedule). This joint motion seeks a small three-week extension
21   of solely the discovery deadlines in this matter in light of the scheduling of oral
22   argument in the Ninth Circuit in this matter on May 12, 2021. See Jones v. Becerra,
23   No. 20-56174 (9th Cir. Feb. 28, 2021), Trans. ID 12018921. This joint motion does
24   not seek to modify any other dates set forth in the Court’s operative scheduling
25   orders.
26         Good cause exists for the requested modification.
27         1
            Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Director
     Luis Lopez is automatically substituted as a defendant in this matter in place of his
28   predecessor, former Acting Director Brent E. Orick.
                                                   1
                 Joint Motion for Modification of Discovery Deadlines in Light of Oral Argument in
                                                     Interlocutory Appeal (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 76 Filed 03/05/21 PageID.8268 Page 3 of 9



 1   I.      RELEVANT PROCEDURAL BACKGROUND
 2           Plaintiffs filed their First Amended Complaint for Declaratory and
 3   Injunctive Relief (FAC) on July 30, 2019 and served the FAC and summons on
 4   August 1, 2019. ECF No. 3; ECF No. 5 at 1, n.2. A case management conference
 5   was held before Magistrate Judge Goddard on October 9, 2019, ECF No. 15 at 1,
 6   and thereafter, Plaintiffs filed a Second Amendment Complaint, ECF No. 20.
 7   Plaintiffs then filed a motion for a preliminary injunction on November 12, 2019,
 8   which Defendants opposed. ECF Nos. 21 & 25.
 9         In the Joint Case Management Statement the parties filed in advance of the
10   October 9, 2019 case management conference with Magistrate Judge Goddard, as
11   well as during the case management conference, the parties notified the Court that
12   they planned to wait to conduct discovery until after resolution of Plaintiffs’
13   preliminary injunction motion, and proffered the joint view that it would be
14   premature to set a discovery schedule until after resolution of that motion. ECF No.
15   11 at 13, 20, 22; see also ECF Nos. 21 & 57. The parties desired to delay discovery
16   in part because they anticipated that there would be an interlocutory appeal of any
17   order on the preliminary injunction motion. ECF No. 11 at 22. Nonetheless, in
18   accordance with the directions in Magistrate Judge Goddard’s ENE order, the
19   parties proposed in their Joint Case Management Statement a set of discovery and
20   pre-trial deadlines tied to resolution of the preliminary injunction motion. Id. at 22-
21   23 [the parties assuming at that time, for purposes of proposing dates, that the
22   preliminary injunction motion would be heard and resolved in early 2020]. The
23   Court issued its original scheduling order after the case management conference;
24   that order set the original date for close of fact discovery at September 23, 2020.
25   ECF No. 15.
26         In July 2020, the parties jointly sought modification of the Court’s original
27   scheduling order on several grounds, including that the parties had originally wished
28   to wait to conduct discovery until after resolution of the preliminary injunction
                                                   2
                 Joint Motion for Modification of Discovery Deadlines in Light of Oral Argument in
                                                     Interlocutory Appeal (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 76 Filed 03/05/21 PageID.8269 Page 4 of 9



 1   motion, and the need for the parties to adjust the discovery process to the current
 2   COVID-19 pandemic. ECF No. 57. The Court granted the parties’ request, and
 3   issued an order modifying the dates set forth in the original scheduling order.
 4   ECF No. 58. In October 2020, the parties sought a short extension of 30-40 days of
 5   the deadline set for fact discovery in order to permit the parties to work together to
 6   resolve disagreements regarding discovery responses and productions, to
 7   accommodate scheduling of depositions in light of illness, individual plaintiffs’
 8   school exams, and work schedules, and in light of counsels’ unusually heavy
 9   caseloads on this and other matters due to the pandemic and other factors. ECF No.
10   64. The Court granted that extension, moving the close of fact discovery to
11   December 15, 2020. EC. No. 65.
12         The Court denied Plaintiffs’ motion for preliminary injunction on November
13   3, 2020, six days after entry of the Court’s order granting the parties’ previous
14   request to extend the deadline for the close of fact discovery in this matter. ECF
15   Nos. 65, 66 (“Preliminary Injunction Order”). Plaintiffs filed their notice of appeal
16   of the Preliminary Injunction Order on November 6, 2020. ECF. No. 67. Because
17   of the expedited nature of the interlocutory appeal, the briefing schedule set by the
18   Ninth Circuit required the parties to complete the appellate briefing on an expedited
19   basis. Jones v. Becerra, No. 20-56174 (9th Cir. Nov. 10, 2020), ECF No. 4, Trans.
20   ID 11888196. According to a modified briefing schedule, the parties’ briefs on
21   appeal were due in December 2020 and January and February 2021. Jones v.
22   Becerra, No. 20-56174 (9th Cir. Dec. 23, 2020), ECF No. 23, Trans. ID 11938842.
23   Because of the expedited schedule in the Ninth Circuit, the parties sought an
24   extension of time on all deadlines in this matter of approximately 2-3 months to
25   alleviate some of the burden the parties bore in simultaneously briefing the appeal
26   and conducting fact and expert discovery. See ECF No. 70. This Court granted that
27   motion for good cause shown on November 12, 2020. See ECF No. 71.
28
                                                   3
                 Joint Motion for Modification of Discovery Deadlines in Light of Oral Argument in
                                                     Interlocutory Appeal (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 76 Filed 03/05/21 PageID.8270 Page 5 of 9



 1         On January 29, 2021, the parties jointly moved to extend the close of fact
 2   discovery to one week after the close of expert discovery in light of the ongoing
 3   appellate briefing, conflicts in the schedules of the parties and counsel due to
 4   professional obligations and unexpected personal needs, and the parties’ ongoing
 5   discovery efforts. See ECF No. 72. This Court granted that request for good cause
 6   shown on February 1, 2021. ECF No. 73.
 7         Briefing in the interlocutory appeal was completed on February 9, 2021.
 8   Jones v. Becerra, No. 20-56174 (9th Cir. Feb. 9, 2021), ECF No. 44, Trans. ID
 9   11997833. On February 28, 2021, the Ninth Circuit notified the parties that oral
10   argument in the interlocutory appeal is set for May 12, 2021. See Jones v. Becerra,
11   No. 20-56174 (9th Cir. Feb. 28, 2021), Trans. ID 12018921.
12
13   II.      GOOD CAUSE EXISTS TO MODIFY THE SCHEDULING ORDER
14         Counsel for the parties have met and conferred, and agree that an extension of
15   time on both the expert and fact discovery deadlines set in this matter is warranted.
16   As the parties informed the Court in previous requests, they continue to work
17   through exchanging discovery responses and resolving disagreements about the
18   scope of discovery responses. Several depositions of the parties remain to be taken.
19   Declaration of Jennifer Rosenberg ¶¶ 2-4, 8. During December, January, and
20   February, the parties have been engaged in briefing the important issues presented in
21   Plaintiffs’ interlocutory appeal of this Court’s Preliminary Injunction Order, and
22   they will need to devote significant time and resources to preparing for the oral
23   argument of that appeal in the coming months. See Rosenberg Decl. ¶¶ 5-6. Under
24   the current operative scheduling orders, expert reports and disclosures are due
25   March 16, rebuttal expert reports and disclosures are due April 16, the close of
26   expert discovery is set for May 7, and the close of fact discovery is set for May 14.
27   ECF Nos. 71 & 73. These discovery deadlines, including the time period within
28
                                                   4
                 Joint Motion for Modification of Discovery Deadlines in Light of Oral Argument in
                                                     Interlocutory Appeal (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 76 Filed 03/05/21 PageID.8271 Page 6 of 9



 1   which expert depositions must occur, thus overlap substantially with the preparation
 2   time for the May 12 oral argument, as well as the argument itself. Id.
 3         In addition, counsel for Plaintiffs and Defendants have simultaneously been
 4   engaged in trials and arguments in other matters occurring in January and February
 5   2021. Rosenberg Decl. ¶ 7.
 6         All parties wish to ensure that they have adequate time to prepare their
 7   discovery responses and expert reports and disclosures with care, as well as to
 8   prepare for depositions of both fact and several expert witnesses. In light of the
 9   outstanding discovery requests and depositions, conflicts in the schedules of the
10   parties and counsel due to professional obligations and personal needs, and the
11   scheduling of oral argument in the interlocutory appeal in the middle of discovery
12   deadlines in this Court, the parties agree that a small extension of approximately
13   three to four weeks for both expert and fact discovery deadlines will benefit all
14   parties, providing necessary flexibility to reschedule depositions and complete
15   exchange of written discovery, exchange expert reports, and conduct expert
16   depositions. Id. ¶ 8. Therefore, the parties jointly request modification of the
17   operative scheduling orders to extend the fact and expert discovery deadlines by
18   approximately three to four weeks. Id. ¶ 9.
19         The parties do not request modification of any of the remaining dates set forth
20   in the Court’s operative scheduling order.
21
22
           WHEREFORE:
23
           The parties hereby jointly request that the Court issue an order modifying the
24
     discovery deadlines set in the operative scheduling orders (ECF Nos. 71 & 73) as
25
     follows:
26
27
28
                                                   5
                 Joint Motion for Modification of Discovery Deadlines in Light of Oral Argument in
                                                     Interlocutory Appeal (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 76 Filed 03/05/21 PageID.8272 Page 7 of 9



 1    Action                      Current Deadline                   New Deadline
            Expert witness        Tuesday, March 16, 2021            Friday, April 2, 2021
 2
            designations to be
 3          made in writing
 4          Compliance with
            disclosure
 5          obligations under
 6          Federal Rule of Civil
            Procedure
 7          26(a)(2)(A) and (B)
 8
            Exchange of rebuttal Friday, April 16, 2021              Friday, April 30, 2021
 9          expert witnesses
10          Supplementation of
            parties’ disclosures
11          regarding
12          contradictory or
            rebuttal evidence
13          under Rule
14          26(a)(2)(D)
15          Expert discovery to       Friday, May 7, 2021            Friday, June 11, 2021
16          be completed

17          Close of fact             Friday, May 14, 2021           Friday, June 11, 2021
18          discovery

19    Remaining deadlines to follow those set forth in the operative scheduling order.
      See ECF No. 71.
20
21
           Although the parties do not anticipate seeking further modification in the
22
     future, they also jointly request that the Court’s order modifying the scheduling
23
     order reserve the parties’ ability to seek the Court’s approval of further
24
     modifications for good cause should the need to do so arise.
25
26
           A proposed order will be lodged with the Court concurrently with submission
27
     of this joint motion.
28
                                                   6
                 Joint Motion for Modification of Discovery Deadlines in Light of Oral Argument in
                                                     Interlocutory Appeal (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 76 Filed 03/05/21 PageID.8273 Page 8 of 9



 1   Dated: March 5, 2021                                 Respectfully Submitted,
 2                                                        XAVIER BECERRA
                                                          Attorney General of California
 3                                                        MARK BECKINGTON
                                                          Supervising Deputy Attorney General
 4
 5
 6                                                        _/s/ Jennifer E. Rosenberg________
                                                          JENNIFER E. ROSENBERG
 7                                                        Deputy Attorney General
                                                          Attorneys for Defendants Xavier
 8                                                        Becerra, in his official capacity as
                                                          Attorney General of the State of
 9                                                        California, and Luis Lopez, in his
                                                          official capacity as Director of
10                                                        the Department of Justice Bureau of
                                                          Firearms
11
12                                                        DILLON LAW GROUP, APC
13
14
                                                          _/s/ John Dillon_________________
15                                                        JOHN DILLON
                                                          Attorney for Plaintiffs
16
     SA2019103398
17   64027209.docx

18
19
20
21
22
23
24
25
26
27
28
                                                       7
                     Joint Motion for Modification of Discovery Deadlines in Light of Oral Argument in
                                                         Interlocutory Appeal (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 76 Filed 03/05/21 PageID.8274 Page 9 of 9



 1      Certification re: Electronic Signatures Pursuant to Electronic Case Filing
             Administrative Policies and Procedures Manual, Section 2(f)(4)
 2
 3         I, Jennifer E. Rosenberg, hereby certify and attest that the content of this
 4   document is acceptable to all persons required to sign the document and that I have
 5   obtained authorization for use of the electronic signatures of all parties on the
 6   document, including Mr. John Dillon, Attorney for Plaintiffs.
 7
 8
     Dated: March 5, 2021
 9
10
11                                                    _/s/ Jennifer E. Rosenberg________
                                                      JENNIFER E. ROSENBERG
12                                                    Deputy Attorney General
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   8
                 Joint Motion for Modification of Discovery Deadlines in Light of Oral Argument in
                                                     Interlocutory Appeal (3:19-cv-01226-L-AHG)
